NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-2862
                                       ___________

                           XIU ZHEN NI; JIAN CHENG LIN,
                                                  Petitioners

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                            Respondent
                 ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                    (Agency Nos. A089-203-888 and A098-450-607)
                     Immigration Judge: Honorable Eugene Pugliese
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 23, 2013

                 Before: FISHER, GARTH and ROTH, Circuit Judges.
                          (Opinion filed: January 31, 2013)
                                    ___________

                                        OPINION
                                       ___________

PER CURIAM

       Lead petitioner Xiu Zhen Ni and her husband, Jian Cheng Lin (hereinafter

collectively referred to as “Petitioners”), petition for review of the Board of Immigration

Appeals’ (“BIA”) final order of removal issued in their consolidated removal

proceedings. For the reasons that follow, we will deny the petition.
                                              I.

       Because we write primarily for the parties, who are familiar with the background

of this case, we discuss that background only briefly here. Petitioners are natives and

citizens of the People’s Republic of China who entered the United States without proper

documentation. They have two United States citizen children – a daughter, born in 2006,

and a son, born in 2008. After Petitioners were placed in removal proceedings, they

conceded their removability and applied for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). In support of their respective

applications, Petitioners claimed that they feared returning to China based on their

violation of China’s family planning policy. They subsequently amended those

applications to add a second claim based on their practice of Falun Gong (a practice that

began after they were placed in removal proceedings).

       After conducting a merits hearing, at which Ni testified but Lin did not, the

Immigration Judge (“IJ”) denied their respective applications. In doing so, the IJ found

that Ni’s testimony was not credible, and that Petitioners had failed to meet their burden

of proof for the requested relief. Petitioners then appealed that decision to the BIA.

       In June 2012, the BIA dismissed the appeal. With respect to Petitioners’ asylum

claims, the BIA concluded, inter alia, that (1) the IJ’s adverse credibility determination

was not clearly erroneous, (2) Petitioners had not established that their subjective fear of

future persecution on account of China’s family planning policy was objectively

reasonable, and (3) even if Ni’s testimony were deemed credible, Petitioners had failed to

                                              2
demonstrate a well-founded fear of future persecution based on their practice of Falun

Gong. The BIA also ruled that, because Petitioners had not met the standard for asylum,

they could not meet the higher standard for withholding of removal. Lastly, the BIA

noted that Petitioners had waived any challenge relating to their CAT claims.

       Petitioners now seek review of the agency’s decision. 1

                                            II.

       We have jurisdiction over the instant petition pursuant to 8 U.S.C. § 1252(a)(1).

We review the agency’s factual findings, which include its findings as to whether

Petitioners have demonstrated a well-founded fear of future persecution, for substantial

evidence. See Chavarria v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006). Under this

deferential standard of review, we must uphold those findings “unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       Where, as here, an alien seeking asylum does not allege past persecution, she must

demonstrate a well-founded fear of future persecution. See Chavarria, 446 F.3d at 516

(citing 8 U.S.C. § 1101(a)(42)(A)). For an alien’s fear of future persecution to be well-

founded, it “must be both subjectively and objectively reasonable.” Dong v. Att’y Gen.

of the U.S., 638 F.3d 223, 228 (3d Cir. 2011). “To establish objective reasonableness,

petitioners must show that a reasonable person in the alien’s circumstances would fear

       1
         We note that Petitioners do not contest the BIA’s waiver finding or otherwise
present a challenge to the agency’s resolution of their CAT claims. Accordingly, the
scope of our review is limited to the agency’s denial of Petitioners’ claims for asylum and
withholding of removal. See Voci v. Gonzales, 409 F.3d 607, 610 n.1 (3d Cir. 2005).


                                             3
persecution if returned to [the country in question].” Chen v. Att’y Gen. of the U.S., 676
F.3d 112, 115 (3d Cir. 2011) (internal quotation marks and citation omitted).

“Persecution” includes “threats to life, confinement, torture, and economic restrictions so

severe that they constitute a threat to life or freedom,” but “does not encompass all

treatment that our society regards as unfair, unjust, or even unlawful or unconstitutional.”

Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993).

       Here, for substantially the reasons set forth in the BIA’s thorough and cogent

decision, a reasonable adjudicator would not be compelled to disturb the BIA’s

conclusion that Petitioners failed to establish that their subjective fear of future

persecution on account of China’s family planning policy was objectively reasonable.

Furthermore, Petitioners have not highlighted any record evidence that would compel a

reasonable adjudicator to disturb the BIA’s conclusion that they failed to demonstrate a

well-founded fear of future persecution based on their practice of Falun Gong.

Accordingly, Petitioners’ challenge to the denial of their asylum claims fails, 2 and they

necessarily cannot meet the higher standard for withholding of removal. See Lukwago v.

Ashcroft, 329 F.3d 157, 182 (3d Cir. 2003).

       In light of the above, we will deny the petition for review.




       2
         Because the aforementioned BIA rulings did not hinge on the agency’s adverse
credibility determination, we need not address Petitioners’ challenge to that credibility
determination.


                                               4